PER CURIAM.
This is an interlocutory appeal from an order of the Circuit Court of Dade County denying appellants’ motion to intervene in Stephen Muss, Charles S. Rosenberg, etc., et al., v. City of Miami Beach, (Case No. 74 — 37360) which is a cause of action seeking to enjoin the City of Miami Beach' from enforcing its rent control ordinance as to luxury apartment buildings located in the City of Miami Beach.
From the pleadings, briefs and argument of counsel it appears that the appellants are members of the same group that owns and manages the apartments owned by the plaintiffs which are involved in Case No. 74-37360; that appellants are seeking the same relief and all of the issues to be litigated are the same.
Therefore, it is our view, and we so hold that the trial court erred in not granting the appellants’ motion to intervene. See R.C.P. 1.230.
The stay order previously entered by this court is vacated and the order appealed herein is reversed.